Citation Nr: 1023248	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on June 24, 2004, is warranted.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to an effective date prior to February 15, 
2005 for the grant of service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to June 
1979.

This case comes to the Board on appeal from a May 2002 
decision by the RO in Waco, Texas that denied service 
connection for bipolar disorder.  On June 24, 2004, the Board 
issued a decision denying service connection for a bipolar 
disorder.  For the reasons discussed below, the Board will 
vacate that decision.  

Further, in a July 2007 rating decision, the RO granted 
service connection for bipolar disorder, effective February 
15, 2005.  The Veteran perfected an appeal for an earlier 
effective date, contending that an effective date of December 
2001 should be assigned for the grant of service connection 
for bipolar disorder.  This issue is subsumed in the current 
appeal.


FINDINGS OF FACT

1.  On November 28, 1979, the Veteran filed an initial claim 
for service connection for a nervous condition, and in a 
February 1980 rating decision, the RO denied the claim.  The 
Veteran was notified of such decision by a letter dated in 
March 1980, but did not file a timely appeal, and the 
February 1980 rating decision became final.

2.  The Veteran's initial claim of service connection for 
bipolar disorder was received by VA on December 10, 2001.

3.  On June 24, 2004, the Board issued a decision denying 
service connection for a bipolar disorder.

4.  Evidence pertinent to the appeal decided in the June 24, 
2004, Board decision was in VA's constructive possession at 
the time of the June 2004 decision but was received at the 
Board after issuance of the June 2004 decision.

5.  The weight of the competent and probative medical 
evidence of record demonstrates that bipolar disorder was 
incurred during active service.

6.  An earlier effective date of December 10, 2001 for the 
grant of service connection for bipolar disorder is 
appropriate based on the date of claim.

CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
June 24, 2004, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2.  Bipolar disorder was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).
 
3.  An effective date of December 10, 2001 is assigned for 
the award of service connection for bipolar disorder.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2002.  In light of the entirely 
favorable decision, below, the Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

A. Vacatur

On June 24, 2004, the Board issued a decision denying service 
connection for a bipolar disorder, adjudicating the Veteran's 
appeal of the RO's May 2002 decision denying service 
connection for bipolar disorder, claimed as due to a head 
injury in service.

In January 2009, the Veteran's representative filed a motion 
to vacate the Board's June 2004 decision, enclosing relevant 
VA outpatient treatment records dated in July and November 
2003, which are pertinent to the appeal decided in the June 
24, 2004 decision.  The VA outpatient treatment records are 
dated prior to the date on which the Board issued its 
decision, and VA medical records, even if not in the claims 
file, are nevertheless considered part of the record on 
appeal because they are within VA's constructive possession.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 C.F.R. § 3.159(c)(2).

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or her representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  The Board's June 2004 
decision was not based on consideration of all the available 
evidence.  In order to ensure due process, the Board has 
decided to vacate our June 2004 decision.

Under 38 U.S.C.A. § 7252, only a final decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims (Court). This vacatur is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b).  The merits of the issue set forth above are 
considered de novo in the decision below.


B.  Service Connection for Bipolar Disorder/Effective Date 

The Veteran contends that she incurred bipolar disorder 
during service.  In a December 2001 statement, she asserted 
that her bipolar disorder resulted from a head injury in 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental defects, such as personality 
disorders and mental deficiency, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran's service treatment records 
are negative for a diagnosis of a psychiatric disorder, and 
negative for a head injury.  She was hospitalized during 
service in September 1978 for treatment of habitual excessive 
drinking and a mixed personality disorder; she underwent 
detoxification.  A September 1978 certificate of psychiatric 
evaluation reflects the above diagnoses, and shows that a 
psychiatrist concluded that the Veteran had a chronic 
character-behavior disorder.  On separation examination in 
October 1978, she was diagnosed with excessive drinking 
problem and mixed personality disorder with immaturity, 
hysterical and explosive traits.  The October 1978 report of 
medical history given by the Veteran for the purpose of her 
separation from service shows that she denied having 
depression, excessive worry, or nervous trouble of any sort.  
A June 1979 mental health clinic note reflects that the 
Veteran had multiple alcohol-related problems, and her 
discharge was proceeding.

There is no evidence that a psychosis was manifested within a 
year after separation from service.  VA medical records 
reflect that the Veteran was treated for complaints of 
anxiety in November 1979.

In November 1979, the Veteran filed a claim for service 
connection for a nervous condition.  

On VA psychiatric examination in February 1980, the examiner 
diagnosed personality disorder, immature, in an individual 
with hysterical traits, and habitual excessive drinking, by 
history, in remission. 

In a February 1980 decision, the RO denied service connection 
for nerves.  The Veteran was notified of this decision by a 
letter dated in March 1980 and she did not appeal.  

Private medical records from J.G.T., D.O., dated from 1993 to 
1995 reflect treatment for anxiety and depression.  Private 
medical records dated in September and October 1993 show that 
the Veteran was treated for complaints of anxiety; Sinequan 
was prescribed.  In May 1995 she was diagnosed with 
depression.

An October 1995 VA outpatient treatment record reflects that 
the Veteran was diagnosed with mixed personality disorder, 
not otherwise specified.

VA medical treatment records dated in August and September 
2001 show that the Veteran gave a history of sexual assault 
during service, and also said she hit her head on a door beam 
prior to her in-service hospitalization in 1979, but did not 
report it.  The diagnoses were Bipolar I Disorder, rule out 
organic mood disorder, and rule out posttraumatic stress 
disorder.  Subsequent medical records reflect ongoing 
treatment for bipolar disorder.

On December 10, 2001, VA received the Veteran's initial claim 
for service connection for bipolar disorder.  See Boggs v. 
Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (claims based on 
separate and distinctly diagnosed diseases or injuries must 
be considered separate and distinct claims).

The Veteran underwent a VA psychiatric evaluation in 
September 2003.  The report shows that the examiner reviewed 
the claims file, including the service treatment records.   
The diagnoses were depression, bipolar, and alcohol 
dependence.  Following mental status examination, the 
examiner made the following comments:

I do not see that this patient had 
bipolar symptoms in the service.  She was 
having problems with alcohol in the 
service and the other things that they 
described: Personality disorder and 
immaturity.  Additionally, I do not see 
that there is anything that could have 
been diagnosed as bipolar disorder back 
then.  This diagnosis is a recent thing 
and I do not see it as being related to 
service.

A November 2003 VA mental health clinic note completed by 
A.P.F., MD, reflects that the Veteran was anxious and 
pressured.  The physician noted that the Veteran's claim for 
service connection had been denied, and added that he had 
discussed with the Veteran the need to appeal "...since it is 
apparent that this pt has her first onset of Bipolar disorder 
in the military."  The diagnosis was bipolar affective 
disorder.

VA medical records dated in January and February 2005 from 
E.T.P., Ph.D., a clinical psychologist, reflect that he 
reviewed the Veteran's service treatment records.  He stated, 
"With the advantage of hindsight it is quite obvious that 
the terms which appear in the 20 October 1978 evaluation at 
Eglin AFB, immaturity, hysterical and explosive traits are in 
fact symptoms of bipolar disorder, including the excessive 
drinking.  Hysterical and explosive traits with which she was 
labeled have turned out to be periods of elevated, expansive, 
and irritable mood."  In a February 2005 note, he opined 
that the Veteran currently had bipolar disorder which began 
while she was stationed at Eglin Air Force Base.

At a June 2007 VA psychiatric examination, the examiner noted 
and discussed the Veteran's prior medical records.  He 
concluded that the Veteran's history showed a fairly 
consistent diagnosis of bipolar disorder that had been the 
primary diagnosis of record since approximately 2000, 
although in 1978 she was diagnosed with habitual excessive 
drinking problem and mixed personality disorder with 
immaturity, hysterical, and explosive traits, severe.  The 
examiner observed that these diagnoses reflected obsolete 
nomenclature.  The examiner opined that Dr. P.'s assessment, 
interpretation, and conclusions reached in this case were 
entirely correct.  He opined that the Veteran's history was 
highly suggestive of the onset of what we would now call 
bipolar disorder.  He said the Veteran's psychotic belief 
system was much more consistent with the diagnosis of bipolar 
disorder than a personality disorder.  The diagnosis was 
Bipolar I Disorder, most recent episode mixed, severe with 
psychotic features, mood congruent.  The examiner concluded 
that it was more likely than not that the Veteran's current 
bipolar disorder had its onset during her active military 
service.

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that bipolar disorder was incurred 
during her military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based on 
a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).

In the current case, the date of receipt of the Veteran's 
initial claim for service connection for bipolar disorder is 
December 10, 2001.  Accordingly, service connection for 
bipolar disorder is granted, effective December 10, 2001, the 
date of receipt of her claim.  See 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).




ORDER

The Board's June 24, 2004, decision is hereby vacated.

Service connection for bipolar disorder is granted, effective 
December 10, 2001, subject to the law and regulations 
governing the payment of monetary benefits.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


